                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                                    DETROIT DIVISION

IN RE:

CHRISTOPHER JOHN STANDERWICK and                              Case No. 17-57688-tjt
CRYSTAL DAWN PRESTON-STANDERWICK,                             Chapter 13
                                                              Hon. Thomas J. Tucker
      Debtors.
________________________________/

              ORDER GRANTING RELIEF FROM THE POST-CONFIRMATION
                          STAY AND CO-DEBTOR STAY

         THIS MATTER having come before the Court on Lessor/Creditor ACAR Leasing, LTD,

d/b/a GM Financial Leasing’s Motion for Relief from the Post-Confirmation Stay and Co-Debtor

Stay, the Motion having been served upon the Debtors, the Co-Lessee, Debtors’ counsel, and the

Chapter 13 Trustee, and the Court being otherwise fully advised in the premises; IT IS ORDERED:

         1.   Lessor/Creditor ACAR Leasing, LTD, d/b/a GM Financial Leasing, is hereby granted

relief from the post-confirmation stay and co-debtor stay to pursue relief that may be available to

it pursuant to applicable law and the terms and provisions of the auto lease agreement for the

Debtors’      lease   of   one   2017   Chevrolet     Traverse,   vehicle   identification   number

1GNKRGKD3HJ185178, including repossession and sale of the vehicle.

         2.   The entry of this Order shall be effective immediately notwithstanding the provisions

of Fed.R.Bankr.P. 4001(a)(3). All other terms and provisions of the automatic stay shall remain in

full force and effect.


Signed on November 17, 2020




   17-57688-tjt       Doc 93     Filed 11/17/20     Entered 11/17/20 15:46:39      Page 1 of 1
